Barnes, Judge.
Douglas T. Smith, Real Estate Services, Inc., and the Johnson Liverpool Family appeal from a writ of possession against them and *690in favor of Hooshang Nasserazad. In their sole enumeration of error, appellants contend that a notice of appeal they filed from a Fulton Superior Court order allowing Nasserazad to proceed with a foreclosure of appellants’ property “suspended the judgment” and therefore deprived the Fulton State Court of jurisdiction to grant a writ of possession against the appellants.
Decided August 20, 1999.
Giddens, Davidson & Mitchell, Earl A. Davidson, for appellants.
Douglas T. Smith, pro se.
King & Croft, Terrence L. Croft, Richard A. Coleman, Steven J. Higgins, for appellee.
We find no merit in this appeal. First, the notice of appeal from a judgment in one court, Fulton Superior Court, cannot suspend the jurisdiction of another court, Fulton State Court. Cf. Intl. Images v. Smith, 181 Ga. App. 543, 544 (352 SE2d 846) (1987) (“ ‘ “[t]he general rule is that a supersedeas suspends all further proceedings in the suit in which the judgment superseded is rendered” ’ ”). Second, the Fulton Superior Court order that was the subject of appellants’ notice of appeal is not included in the record. Without this order, we cannot determine how it and appellants’ notice of appeal might impact the jurisdiction of the court that issued the judgment that is the subject of this appeal. “[I]t is appellant’s obligation to provide the record substantiating his claim, OCGA § 5-6-41, and in its absence, we must affirm as to that issue. [Cit.]” Whiteley v. State, 188 Ga. App. 129, 132 (2) (372 SE2d 296) (1988).

Judgment affirmed.


Blackburn, P. J., and Ellington, J., concur.